 



Exhibit 10.16
BASE SALARIES AND OTHER COMPENSATION OF NAMED EXECUTIVE OFFICERS OF THE
REGISTRANT
      As of January 1, 2005, the following are the base salaries (on an annual
basis) of the named executive officers (as defined in Item 402(a)(3) of
Regulation S-K):

           
Philip E. Kucera
  $ 450,000     Chief Executive Officer        
David J. Shea
  $ 400,000     President and Chief Operating Officer        
C. Cody Colquitt
  $ 330,000     Senior Vice President and Chief Financial Officer        
L. Andy Williams
  $ 310,500     Senior Vice President and President, Bowne Financial Print      
 
Kenneth W. Swanson
  $ 295,300 *   Senior Vice President, Operations        



*  On January 18, 2005, the Compensation and Management Development Committee
increased Mr. Swanson’s annual base salary to $305,000.

      The following are the 2004 awards under the Annual Incentive Plan (“AIP”),
the Long-Term Incentive Plan (“LTIP”) and the Excess ERISA Plan for the named
executive officer (as defined in Item 402(a)(3) of Regulation S-K):

                          Officer   2004 AIP Award   2004 LTIP Award   2004
Excess ERISA(1)              
Phillip E. Kucera
  $ 265,174     $ 73,986     $ 10,497  
David J. Shea
  $ 166,488     $ 64,040 (2)   $ 8,228  
C. Cody Colquitt
  $ 141,280     $ 40,656 (3)   $ 6,380  
L. Andy Williams
  $ 234,287     $ 50,909     $ 9,851  
Kenneth W. Swanson
  $ 168,894     $ 48,875     $ 8,292  

 


(1)  Represents the value of deferred stock units.   (2)  Represents $29,109 in
cash, plus 2,174 deferred stock units valued at $34,931.   (3)  Represents the
value of 2,530 deferred stock units.